     Case 2:21-cv-10057-LJM-RSW ECF No. 6, PageID.9 Filed 04/19/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

RYAN ALAN MORRIS,

         Plaintiff,                             Case No. 2:21-CV-10057

                                               HONORABLE LAURIE J. MICHELSON
v.

O.T. WINN,

      Defendant,
___________________________/

                      OPINION AND ORDER OF SUMMARY DISMISSAL

         Plaintiff Ryan Morris is a state inmate confined at the Saginaw Correctional Facility in

Freeland, Michigan. He brought this lawsuit seeking early parole as a result of the coronavirus

pandemic. (ECF No. 1.) On January 28, 2021, Executive Magistrate Judge R. Steven Whalen

signed an order of deficiency. (ECF No. 4.) The order required Plaintiff to provide an application

to proceed without prepayment of fees and costs, an authorization to withdraw from his trust fund

account, a signed certification of his prison trust account from an authorized prison official, and a

current computerized trust fund account showing the history of the financial transactions in

Plaintiff’s institutional trust fund account for the past six months. (Id.) Alternatively, the order

allowed Plaintiff to pay the three hundred and fifty ($350.00) dollar filing fee, plus the $52.00

administrative fee, in full. (Id.) Plaintiff was given thirty days to comply with the order. (Id.) To

date, Plaintiff has not paid the filing fee nor supplied the requested documentation.

         28 U.S.C. § 1915(a)(2) requires a prisoner who wishes to proceed without prepayment of

fees and costs for a civil complaint in federal court to file a certified copy of his trust fund account

statement for the six month period immediately preceding the filing of the complaint, obtained



                                                   1
 Case 2:21-cv-10057-LJM-RSW ECF No. 6, PageID.10 Filed 04/19/21 Page 2 of 2




from the appropriate official of each prison at which the prisoner is or was confined. See also

McGore v. Wrigglesworth, 114 F. 3d 601, 605 (6th Cir. 1997).

       If an inmate who does not pay the full filing fee fails to provide an affidavit of indigency

or a certified trust account statement, the district court must notify the prisoner of the deficiency

and the prisoner will then have thirty days from the date of the deficiency order to correct the error

or to pay the full filing fee. McGore, 114 F. 3d at 605. If the inmate fails to comply with the district

court’s directions, “[t]he district court must presume that the prisoner is not a pauper and assess

the inmate the full amount of fees.” Id. If the fee is not paid, the district court must then order that

the case be dismissed for want of prosecution. Id.

       Thus, the Court will dismiss the complaint for want of prosecution because of plaintiff’s

failure to comply with Magistrate Judge Whalen’s deficiency order by failing to timely pay the

filing fee or to provide the requested documentation needed to proceed in forma pauperis. See,

e.g., Erby v. Kula, 113 F. App’x 74, 75–76 (6th Cir. 2004).

       Accordingly, the Court DISMISSES WITHOUT PREJUDICE the complaint under 28

U.S.C. § 1915(a)(1) and (b)(1) and (2) for failure to comply with the filing requirements of the

Prison Litigation Reform Act. Nothing in this order precludes Plaintiff from filing a new civil

rights complaint under a new case number so long as he pays the filing and administrative fees or

provides the complete and correct information necessary to proceed without prepayment of fees.


Dated: April 19, 2021


                                       s/Laurie J. Michelson
                                       LAURIE J. MICHELSON
                                       UNITED STATES DISTRICT JUDGE




                                                   2
